Allread, J.
The original action was brought against The Ohio Electric Railway Company for *38wrongful death, and a verdict and judgment for $4,500 was obtained.
The railway company moved for a new trial upon the sole ground that the court erred in overruling its motion at the close of the plaintiff’s evidence for a directed verdict.
The plaintiff, Ida J. Larkins, administratrix, also moved to increase the amount of the verdict to $12,-000 or to grant a new trial for gross inadequacy.
Both motions were overruled and both parties prosecute error.
The cause of action arose under the employer’s liability act of 1910 (Section 6242 et seq., General Code). '
This act was intended to broaden the liability of the employer, particularly in respect to maintaining safe conditions, and to abolish the common-law defenses of the negligence of fellow servants and the assumptions of risk, and also to narrow the defense of contributory negligence.
The act emphasizes the duty of the employer to provide safé conditions where workmen are employed and to charge the employer with knowledge of unsafe conditions.
The evidence of the plaintiff tends to show that one Isenberger, night foreman of the boiler room, was directed by his superior, the day foreman, to make certain changes or disconnections on top of the heaters. To do this he was required to ascend by means of a temporary ladder.
Larkins, the decedent, was night engineer and ha-d general supervision of the plant during the night hours. The day foreman, who was Larkins’ superior, gave the order for this special work *39to Isenberger, but Larkins, by virtue of his general authority, had a general oversight of the. work.
When Isenberger attempted to make the changes ordered he was confronted with an unusual condition as to the exhaust of steam, and the testimony of at least two witnesses tends to show that Isertberger requested Larkins to come up and see the conditions.
Other witnesses deny hearing this invitation. Upon a motion for a directed verdict, however, we are required, under the scintilla rule as- established and affirmed in the recent case of Gibbs v. Village of Girard, 88 Ohio St., 34, to take the broadest reasonable inference from the plaintiff's testimony. The court is not authorized upon such motion to weigh conflicting testimony. Independent, however, of an invitation by Isenberger, the responsibility of general oversight charged upon Larkins would justify him in an investigation upon his own motion. Larkins, in the apparent line of his duty, ascended the ladder, and in attempting to get upon the top of the heaters fell and received injuries which caused his death.
The general ground of negligence charged was the failure to maintain safe conditions for the performance of this work. The evidence tends to show that the company had constructed a system of electric lights to illuminate this portion of the plant and that the same were, at the time of the accident, out of repair, so that the place where this work was to be done was in darkness. The condition as developed in the evidence leaves a natural inference that light was reasonably essential to the safety of workmen engaged in the special service ordered in *40the case at bar. This inference is strengthened by the employer’s act in establishing the lighting system. It would, therefore, follow as an inference capable of being drawn by the jury that the negligence of the company in allowing the light plant to become out of order contributed to the unsafe condition. There was also evidence tending to show that a wire had been stretched over the heaters in such a manner as to increase the difficulty of workmen getting thereon, and there is also evidence tending to show that a certain pipe maintained for other uses was allowed to become defective and easily broken. There is evidence tending to show that Larkin, in attempting in the darkness to get past the wire onto the heaters, caught hold of the defective pipe, which gave away and caused his fall.
We do not agree that the evidence tends to show that the defect in the pipe was the sole proximate cause of the injury. The unsafe conditions were rather a combination. .If the place had been properly lighted it would be a probable inference that Larkins would have been able to get upon the heaters in safety. Such an inference might also be drawn if the wire had not been unnecssarily placed at this point. It was, therefore, a combination of the absence of light, the unnecessary placing of the' wire obstruction and the defect of the pipe which caused the unsafe condition.
It is contended that the company was not bound to .furnish an elaborate lighting system for places rarely used by workmen, and this contention, in a limited sense, may be sound. Still the testimony tends to show that repair work upon the heaters was not infrequent, but occurred at such intervals *41as would fairly make it the duty of the employer to render the place safe for workmen, and this would certainly be true where the workmen were specially ordered to do the work.
It is also contended that the master was not bound to make the pipe which the decedent grasped safe for the purposes of a handhold. But in view of the other defective conditions we think it was a subject for consideration by the jury upon the issues as to whether the place into which workmen were specially ordered to go was safe.
It is contended that Larkins should have taken a torch, which the evidence shows was provided for workmen, and that if he had done so the danger would probably have been obviated.
The evidence tends to show that Isenberger had taken a lighted torch and had it with him on top of the heater. There was evidence tending to show that there were other torches provided by the master, but not used on this occasion. Witwer followed Isenberger to the top of the heater and following him was Larkins, neither of whom had torches.
It is contended that the furnishing of the torches exonerates the master, and that the failure of the employes to use the torches was not merely contributory, negligence to be considered in mitigation of damages but constitutes an absolute defense.
What would have happened had Larkins taken a torch is of course problematical. We think the court is not called upon as a matter of law to solve this question; it is rather one to be considered by the jury.
*42It is probably true that where the master has furnished to the servant proper appliances to make his work safe and the servant fails to use such appliances, the master would be absolved from liability. This doctrine, however, rests upon the proposition that the master has performed his full duty by furnishing the servant ample means to make the place safe, and not upon the doctrine of contributory negligence. We think it was an inference capable of being drawn that torches are not a sufficient substitute for electric lights and that back of the failure of Larkins to use the torch the negligence of the master as to maintaining the light plant in good order existed as a ground of negligence. The failure of Larkins to use the torch in ascending the ladder and getting upon the heaters with the other men was a matter of contributory negligence rather than a defense.
The employers’ liability act was intended to abolish the assumption-of-risk and contributory-negligence defenses, and the courts ought not by narrow construction or subtlety of distinction defeat the evident purpose of the legislature and reinstate contributory negligence and assumption of risk as available defenses in cases where the master has failed to maintain safe conditions. .
Under the evidence we think that the failure of Larkins to carry a torch did not necessarily defeat the action, but was a question for the jury in mitigation of damages.
It is also contended that Larkins, having control of the plant at the time of the accident, was charged with the duty of keeping the electric lights and other portions of the premises in good repair, *43and that this position of responsibility supersedes the negligence of the master as the proximate cause. Under the evidence, as we are bound to consider it on a motion for an instructed verdict, we think it is not a clear inference that the duty to make repairs to the electric light plant rested upon Larkins. He was only in charge of the plant at night as engineer. There is evidence in the record tending to show that the duty to repair the light plant rested upon the day foreman, and we are not bound to assume that the night foreman was also charged with the responsibility of such repair. To make this inference under the evidence of this case would be to revive the abolished doctrine of assumption of risk by judicial construction.
We therefore hold that the evidence was sufficient to require the trial court to submit the case to the jury and that the motion for an instructed verdict was properly overruled.
The administratrix contends that the verdict is too small and that the court should either increase the verdict or grant a new trial upon the ground that the amount is grossly inadequate. We may assume that a reviewing court in case of gross inadequacy is authorized to grant a new trial or to give the defendant in error the option of agreeing to a proper increase as a condition of the affirmance of the judgment. It is conceded, however, that such remedy will be sparingly applied and resorted to only in extreme cases.
The case of The Toledo Rys. & Light Co. v. Mason, 81 Ohio St., 463, was an extreme case.' There the evidence demonstrated thát up to the time of the trial the actual damages amounted to *44more than the verdict. The court was not, therefore, required to enter the realm of speculation.
In the present case the amount of actual damages is more or less speculative and falls within the province of the jury to determine. In cases where the damages are speculative courts are reluctant to interfere with verdicts.
The court is quite willing to concede that it is difficult to harmonize the amount of the verdict with a reasonable and just determination of the entire damages arising from Larkins’ death, but there are two propositions upon which we think this judgment should be sustained. In the first place, we may assume from the evidence that the jury was somewhat in doubt upon the fundamental question of liability, and we think that such doubt may fairly influence the jury within a reasonable latitude in fixing the amount of recovery.
In the second place, contributory negligence may be considered under the employer’s liability act in mitigation and reduction of the damages. It is true that in the present case contributory negligence was not pleaded, nor were the jury charged with reference thereto. Still, we think it is settled in this state that where contributory negligence arises as an inference out of the plaintiff’s evidence, it may be considered’irrespective of a special plea. B. & O. Rd. Co. v. Whitacre, 35 Ohio St., 627, and Glass, by etc., v. The Wm. Heffron Co., 86 Ohio St., 70.
The reduction of the damages to $4,500 may fairly be reconciled upon the theory that the jury apportioned damages in accordance with the proprieties of the case without a plea or instruction. *45We are bound to sustain rather than overthrow a verdict, and in doing so we are justified in adopting any reasonable inference in favor of the verdict. If the jury, therefore, reduced the amount of the damages to $4,500 upon the theory of equitable apportionment, they were acting within their legitimate province.”
It therefore follows that the judgment of the court of common pleas should be affirmed.

Judgment affirmed.

Ferneding and Kunkle, JJ., concur.